               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 2:03-CR-162
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
BERNARD ROTTSCHAEFER, M.D.,               :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 11th day of July, 2019, upon consideration of the petition

(Doc. 140) for a writ of error coram nobis by defendant Bernard L. Rottschaefer,

M.D., and in accordance with the accompanying memorandum, it is hereby

ORDERED that the petition (Doc. 140) is DENIED.

                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
